Citation Nr: 0411328	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service connection for 
a back condition.

2.  Entitlement to service connection for a gastrointestinal 
disorder secondary to medication taken for a back disorder.

3.  Entitlement to an increased rating for chronic 
dermatophytosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 1992.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, inter alia, denied the benefits sought.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.   


REMAND

The veteran has asserted that portions of his service medical 
records are absent from his claims file.  After close inspection 
of the file, considering the length of the veteran's service and 
construing the evidence in a light most favorable to the veteran, 
the Board is of the opinion that the assertion is plausible and 
that an additional search should be undertaken.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990) (VA has a statutory duty 
to assist the veteran in obtaining military records).  

Moreover, at his hearing before the undersigned, the veteran 
claimed that he went on sick call and received treatment for a 
back complaint in 1994 at an aid station while at Fort Polk, 
Louisiana.  However, the veteran obviously reported that date by 
mistake because he had been discharged from service by that time.  
In order to conduct a meaningful search of morning reports, the RO 
should contact the veteran so that he may clarify as to when the 
alleged tracked vehicle accident occurred and then undertake the 
search as appropriate. 

The veteran has also asserted that additional pertinent treatment 
records may be available.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") has held that fulfillment 
of the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice even 
when the appellant does not specifically request that such records 
be procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims, the case is Remanded 
for the following development:

1.  The RO should contact the veteran so that he may identify any 
time periods for which service medical records may be missing.  
Thereafter, whether or not he responds, the RO should contact the 
National Personnel Records Center and request that they conduct a 
thorough search for additional service medical records pertaining 
to the veteran.  

The RO should also request clarification from the veteran as to 
when he allegedly injured his back in a tracked vehicle accident; 
morning and sick reports for the time period identified should be 
obtained.

If the search for such records have negative results, 
documentation to that effect from each of such contacted entities 
should be placed in the claim file.

2.  The RO should also obtain the names and addresses of all 
private medical care providers who treated the veteran for a skin 
condition, a back condition and/or a stomach condition.  After 
securing any necessary release, the RO should obtain these records 
(not already in the claims folder) and associate them with his 
claims folder in order to give the veteran every consideration 
with respect to the present appeal and to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to the claims.  

The RO should also obtain all pertinent VA outpatient treatment 
records from the VAMC in Montgomery, Alabama and also from the VA 
Outpatient Clinic in Dothan, Alabama for the period from October 
2001 to the present.

If the search for such records have negative results, 
documentation to that effect from each of such contacted entities 
should be placed in the claim file.

3.  After undertaking any development deemed appropriate in 
addition to that outlined above, the RO should readjudicate the 
claims on appeal.  If any of the benefits sought on appeal remains 
denied, the veteran and his representative should be furnished a 
supplemental statement of the case with regard to the additional 
development and the reasons for the decision rendered.  They 
should be afforded the requisite opportunity to respond.  No 
action is required of the veteran until he receives further 
notice.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking this 
action, the Board implies no conclusion, either legal or factual, 
as to the ultimate outcome warranted.  No action is required of 
the veteran until he is otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





